DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS document submitted on March 12, 2020 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the plurality of pixels and the light-shielding pixels include a hydrogen source”.  However, claim 2, which is a device claim, also recites “for supplying hydrogen to the98SP369030 semiconductor substrate during heat treatment in a step of manufacturing their own solid-state imaging element”, which is a clear method-of-
Claim 2. The solid-state imaging element according to claim 1, wherein 
the plurality of pixels and the light-shielding pixels include a hydrogen source.
Claim 6 further recites a “third light-shielding portion”, and the location of this portion is “disposed adjacent to an end portion of the second light-shielding portion in a vicinity of the semiconductor substrate and having an opening portion.”  Neither the drawings nor the specification make clear where this recited “opening portion” is located, or if the “opening” is an actual void within material, or merely an area wherein the light-shielding material is not disposed.  The lack of clarity and understanding regarding this claim renders it indefinite.  
In addition, claim 7, which depends from claim 6, further recites “the third light-shielding portion having the opening portion formed in a different size depending on a distance from the valid pixels” which further adds to the confusion regarding the “opening”, and has additional unclear (and thus indefinite) language pertaining to the size and distance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiba et al. (US 2017/0338265 A1, hereinafter referred to as ‘Yoshiba’).
As to claim 1, Yoshiba teaches a solid-state imaging element (see e.g. figures 2 and 3) which comprises: 
a plurality of pixels (see figure 2) including a color filter (71) for transmitting a light having a predetermined wavelength among incident lights, a photoelectric conversion portion (i.e. photodiodes, 42) formed on a semiconductor substrate (41) and for performing photoelectric conversion in accordance with a light transmitted through the color filter (this is the function of a photodiode), and an insulating layer (46) placed between the color filter and the semiconductor substrate; 
light-shielding pixels (51, in figure 3) among the plurality of pixels, further including a first light-shielding portion disposed in a vicinity of the color filter on the insulating layer and for shielding the light transmitted through the color filter in its own pixel; and 
a second light-shielding portion (50) disposed on the insulating layer between the plurality of pixels and the light-shielding pixels, and for shielding a light transmitted through the color filter of the adjacent pixel.  
claim 8, Yoshiba teaches a fourth light-shielding portion (61B) which is adjacent to the second light-shielding portion (50/61A) and which extends to a region where the color filter (71) is disposed between the plurality of pixels and the light-shielding pixels to shield the light transmitted through the color filter of the adjacent pixel.
As to claim 9, Yoshiba teaches an imaging apparatus (see e.g. figures 1, 2 and 3) which comprises: 
a plurality of pixels (see figure 2) including a color filter (71) for transmitting a light having a predetermined wavelength among incident lights, a photoelectric conversion portion (i.e. photodiodes, 42) formed on a semiconductor substrate (41) and for performing photoelectric conversion in accordance with a light transmitted through the color filter (this is the function of a photodiode), and an insulating layer (46) placed between the color filter and the semiconductor substrate; 
light-shielding pixels (51, in figure 3) among the plurality of pixels, further including a first light-shielding portion disposed in a vicinity of the color filter on the insulating layer and for shielding the light transmitted through the color filter in its own pixel; 
a second light-shielding portion (50) disposed on the insulating layer between the plurality of pixels and the light-shielding pixels, and for shielding a light transmitted through the color filter of the adjacent pixel; and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba as applied to claim 1 above, and further in view of Aoki (US 2016/0005782 A1).
As to claim 2, Yoshiba does not teach the plurality of pixels and the light-shielding pixels including a hydrogen source.  However, Aoki teaches a similar solid-state imaging element structure, wherein a source of hydrogen is included within the device.  See paragraphs 0030-0034.  It would have been obvious to a person of ordinary skill in the art, at the time of filing of the invention, to modify the device of Yoshiba with a hydrogen source as taught by Aoki, so as to provide a hydrogen source which can assist in termination of dangling bonds and therefore reduce dark current within the photodiodes.
claim 4, Yoshiba teaches a valid pixel region where the plurality of pixels is disposed; and a light-shielding pixel region including a plurality of the light-shielding pixels disposed outside the valid pixel region.  See figure 3.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812